Citation Nr: 9930564	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  94-16 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for liver damage, a skin 
disability, chronic conjunctivitis and photophobia as 
secondary to mustard gas exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel






INTRODUCTION

The veteran had active duty for training from May to October 
1966, and active service from June 1969 to December 1970.  By 
rating action dated in February 1994, the Department of 
Veterans Affairs (VA) Regional Office, Indianapolis, Indiana, 
denied entitlement to service connection for a liver 
disability as due to mustard gas exposure.  The veteran 
appealed from that decision.  In a November 1994 rating 
action the regional office denied entitlement to service 
connection for a skin condition, conjunctivitis and 
photophobia as due to mustard gas exposure.  The veteran 
appealed from those decisions.  The case was initially before 
the Board of Veterans' Appeals (Board) in October 1996 when 
it was remanded for further development.  The case is again 
before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  It is probable that a very small amount of a mustard 
agent was placed on the veteran's arm during training at an 
Army Chemical School in 1966.  

2.  A liver disability, skin disability or eye disability 
were not demonstrated during the veteran's periods of 
military service.  

3.  A liver disability has not been medically demonstrated 
subsequent to the veteran's separation from military service.  

4.  A skin condition, diagnosed as probable seborrheic 
keratosis and eye disorders, diagnosed as mild hypertensive 
retinopathy, myopia and presbyopia were initially 
demonstrated many years following the veteran's separation 
from military service.  

5.  Chronic conjunctivitis and photophobia have not been 
medically demonstrated subsequent to the veteran's separation 
from military service.  

6.  No disability attributable to mustard gas exposure has 
been reported by any medical authority.  


CONCLUSION OF LAW

The veteran has not submitted well-grounded claims for 
service connection for liver damage, skin disability, chronic 
conjunctivitis and photophobia as secondary to mustard gas 
exposure in service.  38 U.S.C.A. § 1110, 5107 (West 1991); 
38 C.F.R. § 3.316 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered with regard to the 
veteran's claims is whether he has presented evidence of 
well-grounded claims; that is, claims which are plausible.  
If he has not presented well-grounded claims, his appeal must 
fail and there is no duty to assist him further in the 
development of the claims because such additional development 
would be futile.  38 U.S.C.A. § 5107(a); effective on and 
after September 1, 1989.  As will be explained below, the 
Board finds that the claims are not well grounded.  

Pursuant to the October 1996 remand by the Board, the 
regional office in 1996 and 1997 contacted various service 
department agencies including the U. S. Army Chemical and 
Biological Defense Agency, the U. S. Army and Joint Services 
Environmental Support Group (now the U. S. Armed Services 
Center for Research of Unit Records), the Defense Manpower 
Data Center, the Commander of the U. S. Army Medical Command, 
and U. S. Army Chemical School at Fort McClellan, Alabama.  
None of the agencies contacted had records reflecting mustard 
gas exposure of the veteran except for the U. S. Army 
Chemical School.  In February 1997 the school advised that 
its records confirmed that the veteran had been a chemical 
class student during August and September 1966.  It was 
indicated that there were no individual records documenting 
the veteran's exposure to chemical agents and that the 
program of instruction for the course of study at the 
chemical school in 1966 was no longer available.  Without the 
program of instruction the school could not verify the type 
of chemical agent the veteran may have been exposed to during 
his training.  

It was further indicated, however, that chemicals were used 
as a part of training and it was very possible that the 
veteran had in fact been exposed during classroom training.  
It was indicated that soldiers in chemical training routinely 
participated in confidence training with mustard.  During 
that period it was common to place a very small amount of a 
mustard agent on an individual's arm and the individual would 
then be decontaminated.  However, it was stated that the 
mustard was at a very low dose level that would provoke a 
small blister if not decontaminated properly but posed no 
health risk for the student.  

In late 1996 the regional office also wrote to the veteran 
and asked that he provide the names, addresses and 
approximate dates of treatment for all VA and non-VA health 
care providers who had treated him for disabilities that, in 
the opinion of the physician, resulted from exposure to 
chemical agents.  The veteran later provided the names of two 
physicians; however, their addresses were incomplete.  In 
January 1997 the regional office asked the veteran to provide 
complete addresses of the physicians; however, he did not 
respond.  

I.  Background

The veteran's service medical records pertaining to his 
service from May to October 1966 reflect no complaints or 
findings regarding a liver disability, skin disability or eye 
disorder.  On a report of medical history completed by him in 
September 1966 he indicated that he did not have or had never 
had stomach, liver or intestinal trouble or eye trouble.  On 
his physical examination for separation in September 1966, 
clinical evaluation of the eyes, abdomen and viscera and skin 
was reported to be normal.  

When the veteran was examined for entry into his second 
period of service, he reported on a medical history form that 
he did not have or had never had eye trouble or stomach, 
liver or intestinal trouble.  On the medical examination 
report dated in June 1969 no pertinent abnormalities were 
noted.  

The veteran was seen during service, in January 1970 for 
vomiting and pain involving the lower abdomen on both sides.  
An impression of gastroneuritis was made .  He was again seen 
later in January 1970 complaining of diarrhea.  In May 1970 
he reported coughing up blood and vomiting.  He had had no 
abdominal pain.  On examination there was no abdominal 
tenderness.  An impression was made of gastroenteritis.  

On a medical history form completed at the time of his 
examination for separation from service in November 1970 the 
veteran indicated that he did not have or had never had eye 
trouble.  He reported having or having had stomach, liver and 
intestinal trouble.  On the report of medical examination 
clinical evaluation of the eyes, abdomen and viscera and skin 
was reported to be normal.  

The veterans initial claim for VA disability benefits was 
submitted in January 1971.  He indicated that his high blood 
pressure had been aggravated in service.  

In a July 1971 rating action service connection was denied 
for hypertension on the basis that that condition had 
preexisted service and had not been aggravated in service.  

In June 1993 the veteran submitted a claim for service 
connection for a liver disability as resulting from exposure 
to chemical agents while at chemical school at Fort 
McClellan, Alabama.  

The veteran was examined by the VA in September 1993.  He 
stated that he was exposed to nerve gas, mustard gas and 
other chemicals in service.  He related that, while he was in 
chemical school, he had had many sick days with irritation of 
the lower abdomen.  He had been out of work four months 
because of liver failure.  His eyes and nose drained all the 
time.  He reported sleeping 12 hours a day but still being 
fatigued.  He had lost 40 pounds over the previous year.  He 
was 5 feet 7 1/2 inches tall and his current weight was 230 
pounds.  He still had pain on the right side of the abdomen 
that his physician attributed to cholelithiasis.  

On examination the abdomen was nontender.  Diagnoses were 
made of hypertension, right upper quadrant abdominal pain 
that might be due to cholelithiasis, occasional red blood in 
the stool which his physician attributed to hemorrhoids and a 
history of "liver failure."  The examiner indicated that the 
veteran obviously did not have that condition but might have 
cirrhosis or hepatitis.  Laboratory results were normal 
except for elevated cholesterol and low alkaline phosphatase.  

The veteran was afforded a VA visual examination in October 
1994.  His corrected visual acuity in each eye was 20/20.  It 
was indicated that there was no diplopia and no visual field 
deficits.  Diagnoses were made of mild hypertensive 
retinopathy, myopia and presbyopia.  

The veteran was also afforded a VA dermatological examination 
in October 1994.  He stated that he had lumps all over his 
body that were present on an intermittent basis and that his 
skin was always flushed.  He showed the examiner some lumps 
on the right arm and on his back.  The diagnosis was probable 
seborrheic keratosis.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

With an exception that does not apply in this case, exposure 
to specified vesicant agents during active military service 
under the circumstances described together with the 
subsequent development of any of the indicated conditions is 
sufficient to establish service connection for that 
condition:  (1)  Full-body exposure to nitrogen or sulfur 
mustard during active military service together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation or the following cancers:  
Nasopharyngeal, laryngeal, lung (except mesotheliomal), or a 
squamous cell carcinoma of the skin.  (2)  Full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the development of a chronic 
form of laryngitis, bronchitis, emphysema, asthma or chronic 
obstructive pulmonary disease.  (3)  Full-body exposure to 
nitrogen, mustard during active military service together 
with the development of acute nonlymphocytic leukemia.  
38 C.F.R. § 3.316.  

In this case, the veteran is seeking service connection for a 
liver disability, skin disability, conjunctivitis and 
photophobia which he claims resulted from his exposure to 
mustard gas and other chemical toxic agents while in service.  
He has maintained that, in July, August and September, 1966, 
he was exposed to mustard gas and other chemical toxic agents 
as part of his training to be a chemical equipment repairman.  
In this regard, information from the U. S. Army Chemical 
School at Fort McClellan, Alabama, confirms that the veteran 
was a student during August and September 1966; however, the 
school could not verify what type of chemical agent the 
veteran may have been exposed to during his training.  The 
school did indicate, however, that it was common in training 
to place a very small amount of a mustard agent on an 
individual's arm and the individual would then be 
decontaminated.  The school indicated that the mustard in 
question was at a very low dose level that would provide a 
small blister if not decontaminated properly but posed no 
health risk to the student.  Thus, the evidence indicates 
that it is probable that a very small amount of a mustard 
agent was placed on the veteran's arm during his training at 
the U. S. Army Chemical School in 1966.  However, full-body 
exposure to a mustard agent or any other toxic chemical 
during service has not been established.  

The veteran's service medical records do not reflect the 
presence of a liver disability, skin disability or an eye 
disability during service.  A liver disability has not been 
medically demonstrated subsequent to the veteran's separation 
from military service.  Although a skin disability, diagnosed 
as seborrheic keratosis and eye conditions, diagnosed as mild 
hypertensive retinopathy, myopia and presbyopia were shown on 
the recent VA examinations, that was many years following the 
veteran's separation from military service.  Further, those 
conditions are not included among the listed conditions for 
which service connection may be established on the basis of 
exposure to mustard or other chemicals during service.  
Although chronic conjunctivitis is among the listed 
conditions, that condition was not demonstrated on the VA 
visual examination conducted in October 1994.  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  An 
allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet the statutory burden of necessity 
will depend upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91-93 (1993).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).  

The veteran's service medical records do not reflect the 
presence of any of the claimed disorders during service and 
three of the claimed conditions, liver damage, conjunctivitis 
and photophobia have not been medically demonstrated 
subsequent to service.  Although a skin condition diagnosed 
as probable seborrheic keratosis was shown on the recent VA 
dermatological examination in October 1994, that condition 
has not been shown to be related to chemical exposure or any 
incident in service.  Although the evidence indicates that 
the veteran probably had a very small amount of a mustard 
agent placed on his arm while training in chemical school 
during service, the evidence does not establish full-body 
exposure to mustard or other chemical agent during service.  
Further, as indicated previously, the veteran's skin disorder 
is not among the listed conditions for which service 
connection would be warranted based on exposure to a chemical 
agent in service under 38 C.F.R. § 3.316.  

In view of the above discussion, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well-grounded claim imposed by 38 U.S.C.A. § 5107.  
Accordingly, it follows that service connection for the 
claimed disabilities would not be in order.  38 U.S.C.A. 
§ 110; 38 C.F.R. § 3.316.  


ORDER

Entitlement to service connection for liver damage, skin 
disability, chronic conjunctivitis and photophobia as 
secondary to mustard gas exposure in service is not 
established.  The appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

